Citation Nr: 1639257	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-33 837A	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for coronary artery disease with myocardial infarction associated with herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran filed a timely notice of disagreement (NOD) with that determination in February 2012 and was issued a statement of the case (SOC) in October 2013.  In December 2013, the Veteran filed his substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

The issue of entitlement to service connection for cancer has been raised by the record in a December 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Notably, the Veteran originally filed his claim of service connection for a heart condition in August 1998.  VA sent a development letter regarding "hearing loss" in August 1998 and denied the Veteran's claim in December 1998.  See Notification Letter, 1 (Aug. 28, 1998); compare with Rating Decision, 1-3 (Dec. 17, 1998).  Subsequent rating decisions have continued to deny the Veteran's claim.  See Rating Decision, 1-7 (Apr. 10, 2002) (denied because of no new, material, evidence); see also Rating Decision, 1-6 (Jan. 15, 2009) (denied because Veteran's claimed condition was not subject to herbicide exposure presumptions); see also Rating Decision, 1-5 (Aug. 24, 2011) (denied because Veteran did not establish qualifying service in Vietnam for purposes of herbicide exposure presumptions). 

In December 2013, the Veteran requested a hearing before a Veterans Law Judge in Washington, District of Columbia.  See VA Form 9, 1 (Dec. 10, 2013).  In February 2016, the Veteran's appeal was certified to the Board.  See VA Form 8, 1-2 (Feb. 5, 2016).  In May 2016, the Veteran was notified that his hearing was scheduled for June 27, 2016.  See Letter to Veteran, 1 (May 9, 2016).  

In June 2016, the Veteran moved the Board to remand his case to the AOJ for the purposes of scheduling a Video Conference Hearing at the RO in Dallas, Texas.  See Motion to Reschedule, 1 (June 24, 2016).  The Board notes that the Veteran made his request less than 90 days following the mailing of the notice that his appeal had been certified.  See 38 C.F.R. § 20.1304(a).  In addition, the Board further notes that the Veteran provided "good cause" for the request, citing his "failing health and financial impediment."  See also 38 C.F.R. § 20.1304(b)(1).

In light of these facts, the Board finds that a remand is necessary to afford the Veteran his requested hearing.  See 38 C.F.R. §§ 20.703, 20.1304.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Video Conference Hearing at the RO in Dallas, Texas.  Notice of his scheduled hearing should be sent to the address provided in his July 2016 VA 21-4138, or to any updated address provided by the Veteran or his representative. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





